Citation Nr: 0211731	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  01-07 669A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to revision of the rating decision of May 31, 
1974, denying service connection for a schizophrenia, 
undifferentiated type, on the basis of clear and unmistakable 
error. 

Entitlement to a rating in excess of 30 percent for service-
connected bipolar disorder on and after October 17, 2000.

Entitlement to service connection for a total disability 
rating based upon individual unemployability due to service-
connected disability on and after October 3, 1999.  


REPRESENTATION

Appellant represented by:	David Glasser, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 16, 1973, to December 10, 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 2000 and 
December 2000 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The rating 
decision of September 2000 denied revision of the rating 
decision of May 31, 1974 (denying service connection for 
schizophrenia, chronic undifferentiated type), on the basis 
of clear and unmistakable error (CUE), while the rating 
decision of December 2000 granted service connection for 
bipolar disorder, evaluated as 70 percent disabling, and a 
total rating based on unemployability due to service-
connected disability(TRIU), each effective November 10, 1998; 
terminated the TRIU, effective October 3, 1999, and reduced 
the 70 percent rating for service-connected bipolar disorder 
to 30 percent disabling, effective October 17, 2000.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The record shows that the veteran 
and his representative were notified of the provisions of the 
VCAA by RO letter of April 2, 2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The record shows that the instant appeal does not 
address a reopened claim, and the revised regulations 
pertaining to reopened claims are inapplicable to this 
appeal.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeals has been 
obtained by the RO, and that VA's duty of notification to the 
claimant of required information and evidence and of its duty 
to assist him in obtaining all evidence necessary to 
substantiate his claims has been fully met.  The RO has 
obtained the veteran's complete service medical records, as 
well as all private and VA medical records identified by the 
veteran, and he has been afforded a VA psychiatric 
examination with medical opinion in October 17, 2000.  The 
veteran and his spouse have appeared and offered testimony in 
support of his claims at a hearing held at the RO in June 
2002 before the undersigned traveling Member of the Board.  

In a letter to the veteran dated in April 2001, the RO 
explained the provisions of VCAA.  The RO also told the 
veteran in that letter that VA would obtain relevant 
evidence, such as medical reports, employments records, and 
records of Federal agencies.  In addition, the RO notified 
the veteran of the evidence and information VA still needed 
from the veteran.  It is clear that the appellant was made 
aware of the type of information and evidence required to 
substantiate his claims, and he was given information as to 
what VA would get for him and what he needed to provide to VA 
to substantiate the claims.  In view of the extensive factual 
development in the case, as demonstrated by the record on 
appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating the veteran's appeal as to the issues listed 
on the title page of this decision.  For these reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2001).

Further, the Court has held that claims seeking revision of 
previously final decisions on the grounds of CUE are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  While 
CUE, when demonstrated, may result in reversal or revision of 
a final decision on a claim for benefits, it is not by itself 
a claim for benefits.  Thus, a "claimant", as defined by 
38 U.S.C. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE pursuant to 
38 U.S.C. §§ 5109A and 7111.  As a consequence, VA's duties 
to notify and to assist contained in the VCAA are not 
applicable to CUE claims or motions.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the veteran of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  A rating decision of May 14, 1974, denied service 
connection for schizophrenia; the veteran filed a Notice of 
Disagreement, but failed to perfect an appeal, and that 
decision became final after one year.

3.  The rating decision of May 14, 1974, denying service 
connection for schizophrenia, was consistent with the 
evidence then of record and the applicable law and 
regulations in effect at that time.   

4.  On and after October 3, 2000, the veteran's service-
connected bipolar disorder was manifested by intact recent 
and remote memory, good judgment and insight, and some 
difficulty in concentration, with an occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks, and without evidence of a thought 
disorder, a psychotic process, delusions, hallucinations.  

5.  The veteran's sole service-connected disability, a 
bipolar disorder, is evaluated as 30 percent disabling, 
effective October 17, 2000.

6.  The veteran has reported an 11th grade education, and 
occupational experience as a restaurant cook and manager, as 
a concrete and plaster worker, in lawn care and pest control, 
and as a laborer, janitor, salesman, dishwasher, truckdriver 
and deliveryman.  

7.  The veteran returned to work on October 3, 1999, and the 
medical evidence of record after that date does not establish 
that he meets the requirements for a total disability rating 
based on individual unemployability due to service-connected 
disability.  

CONCLUSIONS OF LAW

1.  The rating decision of May 14, 1974, denying service 
connection for schizophrenia, undifferentiated type, was not 
was not clearly and unmistakably in error.  38 C.F.R. 
§ 3.105(a), 20.1104, 20.1403 (2001).


2.  The criteria for a rating in excess of 30 percent for 
service-connected bipolar disorder on and after October 17, 
2000, are not met.  38 U.S.C.A. § 1155, 5107(a) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.321(b)(1), Part 4, § 4.130, 
Diagnostic Code 9432 (2001).

3.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disability are not met on and after October 3, 1999.  
38 C.F.R. §§ 3.340, 3.341, and Part 4, §§  4.15, 4.16, 4.18, 
4.19(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Revision of the Rating Decision of May 31, 1974, denying 
Service Connection for Schizophrenia, Undifferentiated Type, 
on the Basis of Clear and Unmistakable Error

The veteran contends that the rating decision of May 14, 
1974, denying service connection for schizophrenia was 
clearly and unmistakably in error in finding that his 
schizophrenia preexisted service entry when, in fact, that 
illness resulted from his being compelled to sniff lighter 
fluid while on active duty.  He further contends that his 
psychiatric evaluation was normal at service entry, and that 
he is entitled to the presumption of soundness at service 
entry; and that the evidence shows that his psychosis was 
incurred while on active duty.

I.  The Evidence

A report of medical history completed by the veteran in 
connection with his service entrance examination denied any 
history of nervous trouble of any sort.  His service entrance 
examination, conducted in August 1973, disclosed that his 
psychiatric evaluation was normal.  The veteran entered 
active service on August 16, 1973.  A Narrative Summary 
prepared for Medical Board proceedings by an Army Medical 


Corps physician, showed that on September 12, 1973, 28 days 
after service entry, the veteran was admitted to the 
Psychiatric Ward, Ireland Army Hospital, Fort Knox, Kentucky, 
in an acute psychotic state, with a history of sniffing 
lighter fluid the previous evening, followed by bizarre 
behavior and incoherent speech.  Upon admission, he initially 
displayed an inappropriate affect, with marching up and down 
the ward.  He improved with medication, but began to 
decompensate when medication was discontinued, with 
confusion, hallucinations, and walking up and down reading 
the Bible.  The diagnosis was reactive psychosis manifested 
by inappropriate affect, confused thinking, hallucinations, 
impaired insight and judgment.  Stress: Mimimal, routine 
military service.  Predisposition: unknown.  Impairment: 
Marked for further military service, considerable for Social; 
and Industrial adaptability.  Line of Duty: No.  Existed 
Prior to Service.  

Army Medical Board proceedings were convened on October 2, 
1973.  Following review of the veteran's medical and 
administrative records, the veteran was determined to be 
medically unfit for further service because of reactive 
psychosis manifested by inappropriate affect, confused 
thinking, hallucinations, impaired insight and judgment.  
Stress: Mimimal, routine military service.  Predisposition: 
unknown.  Impairment: Marked for further military service, 
considerable for social; and industrial adaptability.  Line 
of Duty: No.  Approximate date of origin: Childhood. Existed 
Prior To Service entry: Yes.  Aggravated by active duty: No.  
The veteran was determined to not meet the retention 
standards of Paragraph 3-29, Chapter 3, AR 40-501, and was 
referred to a Physical Evaluation Board for examination and 
disposition.  A report of service medical examination on 
October 9, 1973, conducted by three physicians, determined 
that the veteran had a psychosis, with disordered thinking 
and behavior, and was not qualified for continued active 
duty.  An S-4 profile was assigned, indicative of 
neuropsychiatric disability below the minimum standards for 
retention.  The veteran was transferred to the VAMC, Miami, 
for further treatment on November 24, 1973, and was 
administratively separated from service on December 10, 1973, 
pursuant to AR 601-210 (failure to meet standards for 
retention).


The veteran's original application for VA disability 
compensation or pension benefits (VA Form 21-526e), received 
at the RO on December 11, 1973, sought service connection for 
reactive psychosis, citing the date of onset as 
"childhood", and providing a history of medical treatment 
for that condition at the Station Hospital, Fort Knox, 
Kentucky, from September to November 1973, and at the VAMC, 
Miami, from November 1973 to the present.

A hospital discharge summary from the VAMC, Miami, shows that 
the veteran was transferred from Ireland Army Hospital to 
that facility for treatment on November 24, 1973, with a 
history of being admitted to the service psychiatric facility 
with a diagnosis of acute psychotic episode and stating that 
he had sniffed lighter fluid prior to that episode.  He was 
found to be confused on admission, with some improvement on 
medication with Thorazine, Stelazine, and Cogentin, but 
relapsing into hallucinations, confusion, ambivalence, and 
loosened associations upon discontinuance of medication.  He 
subsequently failed to show any evidence of improvement 
despite continued medication, displaying agitation, 
disorientation, restlessness, lack of concentration, 
circumstantiality, loss of continuity, distractibility, 
auditory and visual hallucinations, mental cloudiness, poor 
sleep, difficulty in understanding, and a variety of somatic 
complaints which were found to be delusions, and it was 
determined that his prognosis was poor.  On April 2, 1974, it 
was decided to transfer the veteran to the VAMC, Augusta, for 
long term treatment, but the veteran's father assumed 
responsibility for his well-being and signed him out against 
medical advice on that date.  The diagnosis at hospital 
discharge was schizophrenia, undifferentiated type.

In an April 1974 letter to the RO, the veteran's guardian 
asked to be notified of any action taken upon the veteran's 
claims, and offered his home address.  He indicated that the 
veteran was living at home, and provided that address.  On 
May 13, 1974, the veteran submitted VA Form 21-527, seeking 
VA pension benefits and reporting no income from any source.  
He reported treatment for schizophrenia at Ireland 



Army Hospital; at the VAMC, Miami; at Halifax Hospital, 
Daytona, Florida; and at Florida State Hospital at Mcclenny, 
Florida.  

A rating decision of May 31, 1974, denied service connection 
for schizophrenia, undifferentiated type; found the veteran 
to be incompetent , effective December 11, 1973; and granted 
a permanent and total disability rating for pension purposes, 
effective December 11, 1973.  In July 1974, pursuant to the 
finding of incompetency due to schizophrenia, 
undifferentiated type, the RO Veteran's Service Officer 
appointed the veteran's father as Legal Custodian to receive 
and disburse the veteran's VA benefit payments.  The 
veteran's legal custodian was notified of those 
determinations and of his right to appeal by RO letter of 
September 19, 1974, directed to his address of record.  

In September 1974, a timely Notice of Disagreement was 
submitted on behalf of the veteran by his custodian, taking 
issue with the denial of service connection for 
schizophrenia.  In addition, the veteran's custodian 
submitted a lay statement, together with a statement from the 
Dr. J.J.C., the veteran's family physician, and a lay 
statement from former employer of the veteran, each dated in 
September 1974, asserting that the veteran was in good 
condition, able to work, and was not known to have a 
psychiatric disability at the time he entered service.  The 
veteran also submitted a Notice of Disagreement in August 
1974, showing the same mailing address at that reported on 
his original VA benefit application.

On November 15, 1974, a Statement of the Case was mailed to 
the veteran's legal guardian at his address of record, but 
was returned to the RO as undeliverable because the addressee 
had moved without leaving a forwarding address, and no 
further action was taken with respect to that appeal.  The 
rating decision of May 31, 1974, denying service connection 
for schizophrenia, undifferentiated type, became final after 
one year.  The veteran continued to receive VA nonservice-
connected pension benefits until his receipt of Social 
Security Disability benefits rendered his income excessive in 
January 1975.


II.  Analysis

Pursuant to 38 C.F.R. § 3.105(a) 92001), a prior decision 
must be reversed or amended where the evidence establishes 
clear and unmistakable error.  38 C.F.R. § 3.105(a) provides, 
in pertinent part, that :

Previous determinations which are 
final and binding, including 
decisions of service connection, 
degree of disability, age, marriage, 
relationship, service, dependency, 
line of duty, and other issues, will 
be accepted as correct in the 
absence of clear and unmistakable 
error.  Where evidence establishes 
such error, the prior decision will 
be reversed or amended.  For 
purposes of authorizing benefits, 
the rating or other adjudicative 
decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable 
error has the same effect as if the 
corrected decision had been made on 
the date of the reversed decision.  
(Emphasis added).

The Court has defined CUE as an administrative error during 
the adjudication of the claim; that is, the VA's failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. See Allin v. Brown, 6 Vet. App. 
207 (1994);  Robertson v. Brown, 5 Vet. App. 70, 74 (1993);  
Wipprecht v. Derwinski, 2 Vet. App. 131, 132 (1992);  Henry 
v. Derwinski, 2 Vet. App. 88, 90 (1992);  Robie v. Derwinski, 
1 Vet. App. 612 (1992);  Thompson v. Derwinski,  1 Vet. App. 
251, 253 (1991);  Akins v. Derwinski, 1 Vet. App. 228 (1991).

Further, the Court defines a determination of CUE in a prior 
adjudication to mean that:  (1) "[e]ither the correct facts, 
as they were known at the time, were not before 


the adjudicator or the statutory or regulatory provisions 
extant at the time were incorrectly applied,"(2)  the error 
must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made," and (3) a determination that there was 
[CUE] must be based on the record and the law that existed at 
the time of the prior . . . decision."  Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc) (emphasis added); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 519-20 (1996); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Ternus v. 
Brown, 6 Vet. App. 370, 376 (1994); Degmetich v. Brown, 8 
Vet. App. 208, 211 (1995); Allin v. Brown, 6 Vet. App. 207, 
211 (1994);  Olson v. Brown, 5 Vet. App. 430, 433 (1993);  
Porter v. Brown, 5 Vet. App. 233, 235 (1993); Archer v. 
Principi, 3 Vet. App. 433, 437 (1992).

CUE is more than a difference of opinion.  38 C.F.R. 
§ 3.305(b) (2001).  It is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even when the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, CUE.  
See Fugo v. Brown,  6 Vet. App. 40, 43-44 (1993).  The Court 
has defined CUE as an administrative error during the 
adjudication of the claim; that is, the VA's failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Allin v. Brown, 6 Vet. App. 
207 (1994); Robertson v. Brown, 5 Vet. App. 70, 74 (1993); 
Wipprecht v. Derwinski, 2 Vet. App. 131, 132 (1992); Henry v. 
Derwinski, 2 Vet. App. 88, 90 (1992); Robie v. Derwinski, 1 
Vet. App. 612 (1992); Thompson v. Derwinski,  1 Vet. App. 
251, 253 (1991); Akins v. Derwinski, 1 Vet. App. 228 (1991).  

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA Regional 
Office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed.Cir. 1994).  
As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  Fugo v. 
Brown, 6 Vet. App. at 44 (citations omitted).  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
CUE has a much heavier burden than that placed upon a 
claimant who attempts to establish prospective entitlement to 
VA benefits.  See generally Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

The claimant must assert more than a disagreement as to how 
the facts were weighed and evaluated.  Russell v. Principi, 3 
Vet. App. at 313.  Vague allegations of CUE on the basis that 
the prior adjudication in question failed (1) to properly 
weigh and evaluate the evidence; (2) to follow the 
regulations; (3) to accord due process of law, the benefit of 
the doubt, the duty to assist, or to give adequate reasons 
and basis; or (4) to allege any other general, non-specific 
claims of "error," cannot satisfy the stringent pleading 
requirements for the assertion of a claim of CUE.  Fugo v. 
Brown, 6 Vet. App. at 44-45; Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).

The evidence of record at the time of the May 31, 1974, 
rating decision denying the veteran's original claim for 
service connection for reactive psychosis includes the 
veteran's complete service medical records, including the 
Narrative Summary showing his hospitalization less than one 
month after entering active service, the Medical Board 
proceedings and findings, and his service entrance and 
separation examinations, as well as the veteran's original 
application for VA disability compensation benefits, a 
hospital summary from the VAMC, Miami; his original 
application for a permanent and total disability rating (VA 
Form 21-527); and the veteran's DD Form 214 showing that he 
served on active duty a total of 3 months, 25 days and was 
administratively discharged as a trainee under conditions 
other than dishonorable.  

The governing law and regulations in effect at the time of 
the rating decision of May 31, 1974, provided, in pertinent 
part; that: Disability compensation is payable for disability 
resulting from injury suffered or disease contracted in line 
of duty, or for 


aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war to any veteran thus 
disabled who was discharged or released under conditions 
other than dishonorable from a period of service in which 
such injury was incurred, or preexisting injury or disease 
was aggravated, but no compensation shall be paid if the 
disability is the result of the veteran's own willful 
misconduct.  38 U.S. Code § 310 (1973) (now recodified as 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).

Generally, service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Each disabling 
condition shown by a veteran's service records, or for which 
he seeks service connection must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent  medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the Department of Veterans Affairs to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303 (a) 
(1973).

For the purposes of 38 U.S. Code § 310 (1973), above, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S. Code § 311 (1973) (now 
recodified as 38 U.S.C.A. § 1111 (West 1991 & Supp. 2001);  
38 C.F.R. §3.304(b) (1973).



There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they 
will be held to have preexisted service.  In the field of 
mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(d) (1973).

The medical evidence of record before the RO rating board at 
the time of the May 31, 1974, rating decision denying the 
veteran's claim for service connection for schizophrenia, 
undifferentiated type, included his service medical records 
showing that no defects were noted on his service entrance 
examination, and that his psychiatric evaluation was normal.  
The veteran is thus entitled to the presumption of soundness 
at entry into active service except where clear and 
unmistakable 



evidence demonstrates that the disability now claimed existed 
before acceptance and enrollment and was not aggravated by 
such service.  

The veteran's service medical records include a Narrative 
Summary prepared for and incorporated into the Army Medical 
Board proceedings, showing that less than one month after 
entering service, and while undergoing basic training, the 
veteran was admitted to the psychiatric ward at Ireland Army 
Hospital, Fort Knox, Kentucky; that he manifested signs of 
acute reactive psychosis on admission; that he offered a 
history of having sniffed lighter fluid the previous night, 
followed by acting bizarrely and talking incoherently; that 
he was diagnosed with reactive psychosis manifested by 
inappropriate affect, confused thinking, hallucinations, 
impaired insight and judgment by an Army Medical Corps 
physician; and that the reporting physician expressed his 
medical opinion that the veteran's illness was not incurred 
in the line of duty; but existed prior to service entry.  

The Army Medical Board proceedings determined that the 
veteran entered service on August 16, 1973; that he was 
admitted to Ireland Army Hospital on September 12, 1973, with 
a diagnosis of reactive psychosis manifested by inappropriate 
affect, confused thinking, hallucinations, impaired insight 
and judgment; that the veteran's stress was minimal, routine 
military duty; that the veteran's illness was not incurred in 
the line of duty; but existed prior to service entry [since 
childhood]; and that such illness was not aggravated by 
active duty.  Thus, the rating board's May 14, 1974, 
conclusion that the veteran's reactive psychosis was a 
"chronic disease" manifested so close to the date of 
enlistment that the disease could not have originated in so 
short a period, was consistent with the competent medical 
evidence then of record and was not clearly and unmistakably 
in error.  

On November 24, 1973, while still on active duty, the veteran 
was transferred to the VAMC, Miami, where he was diagnosed 
with schizophrenia, undifferentiated type, and remained in 
treatment until April 1974.  That summary also cites the 
veteran's history of having sniffed lighter fluid the night 
before his psychotic episode.  The findings on that 
hospitalization have been previously described in full.  As 
noted, the veteran was discharged from active duty on 
December 10, 1973, as unfit for retention.  

The veteran's original application for VA disability 
compensation or pension benefits (VA Form 21-526e), received 
at the RO in December 1973, sought service connection for 
"reactive psychosis", citing the date of onset as 
"childhood", and providing a history of medical treatment 
for that condition at the Station Hospital, 
Fort Knox, Kentucky, from September to November 1973, and at 
the VAMC, Miami, from November 1973 to the present.

The medical and other evidence cited above was considered by 
the RO rating board, which determined that the medical 
evidence and opinion of record established that the veteran's 
disability had its inception prior to his military service 
and that there was no medical evidence, opinion, or other 
indication that such was aggravated by service.  The Board 
finds that the veteran's service department physicians while 
on active duty and the VA physicians are shown to have been 
aware of and to have considered his assertion that he sniffed 
glue the night previous to his psychotic episode, but the 
evidence then of record is silent for medical diagnosis or 
any competent medical opinion that sniffing lighter fluid 
caused or aggravated his reactive psychosis.  The Board finds 
that the service department physicians who evaluated the 
veteran during active service and during the Medical Board 
proceedings were competent to express medical opinions as to 
the date of onset of the veteran's reactive psychosis and 
whether that illness was incurred in or aggravated during his 
brief period of active service, and that the RO rating board 
was entitled to rely upon those stated medical opinions.  The 
Board further finds that the rating board was entitled to 
consider the veteran's application in which he indicated that 
his "reactive psychosis" began in "childhood", which 
corresponds to the findings of the Army Medical Board 
proceedings, and the fact that neither the service department 
of VA medical records show that his mental disorder resolved, 
as might have been expected of a transient, substance-induced 
disorder.  

Further, although the law and regulations in effect at the 
time of the May 31, 1974, rating decision provided that the 
veteran was entitled to the presumption of soundness at 
service entry, such presumption is rebuttable "where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service."  See 38 U.S. Code § 311 (1973) 
(now recodified as 38 U.S.C.A. § 1111 (West 1991 & Supp. 
2001);  38 C.F.R. §3.304(b) (1973).  

As noted, governing regulations in effect at the time of the 
rating decision of May 51, 1974, state, in pertinent part, 
that there are medical principles so universally recognized 
as to constitute fact (clear and unmistakable proof), and 
when in accordance with these principles existence of a 
disability prior to service is established, no additional or 
confirmatory evidence is necessary.  . . . [M]anifestation of 
symptoms of chronic disease from [the] date of enlistment, or 
so close there to that the disease could not have originated 
in so short a period will establish preservice existence 
thereof.  38 C.F.R. § 3.303(c) (1973).  The term "chronic 
disease" includes psychoses.  38 U.S.C.A. § 310(3.309(2)) 
(1973).  

While subsequent opinions of the United States Court of 
Appeals for Veterans Claims (the Court) have held that VA 
could not rely upon a regulation [in this case § 3.303(c)] as 
a substitute for the requirement that it rely on independent 
medical evidence, the Court's jurisprudence did not exist at 
the time of the rating decision of May 31, 1974.  See Paulson 
v. Brown, 7 Vet. App. 466, 469 (1995).  As noted, the Board 
must consider the evidence of record and the law and 
regulations in effect at the time of the prior final rating 
decision which is alleged to be CUE.  

The Board finds that the action of the rating board in 
accepting competent medical evidence and opinion as to the 
date of onset and the absence of inservice aggravation of the 
veteran's reactive psychosis shown in service, and his VA 
hospital diagnosis of schizophrenia, undifferentiated type, 
was a reasonable exercise of rating judgment.  Thus, the 
rating board did not substitute its own opinion, but relied 
upon competent medical evidence contained in the record.  The 
Board further finds that the rating board's application of 
the governing law and regulations in effect at the time of 
that decision to the evidence then of record in its May 31, 
1974, decision was reasonable and proper, and does not 
constitute clear and unmistakable error.  The Board further 
notes that the veteran's assertion that his psychosis was 
caused by his inhalation of lighter fluid was not supported 
or substantiated by either the service department or VA 
physicians; that there was no finding or diagnosis of a 
substance-induced psychosis; and that the substance-induced 
intoxication claimed by the veteran might have been expected 
to resolve during the veteran's period of treatment.  The 
Board's review of the evidence of record at the time of the 
May 31, 1974, rating determination shows no reasonable basis 
in the medical evidence for a belief that the claimant was 
competent to diagnose the cause of his psychiatric disability 
or that he had a substance-induced psychosis, and his 
original benefit application appears to endorse the service 
department finding that his disability preexisted service and 
began in childhood.  The veteran's claim of clear and 
unmistakable evidence in the May 31, 1974, rating decision 
based upon the rating board's determination that his 
psychosis preexisted service when, in fact, that illness 
resulted from his being compelled to sniff lighter fluid 
while on active duty, is nothing more than a disagreement 
with how the rating board weighed the evidence then of 
record.  Russell v. Principi, 3 Vet. App. at 313.  As 
previously noted, allegations of CUE on the basis that the 
prior adjudication in question failed to properly weigh and 
evaluate the evidence cannot satisfy the stringent pleading 
requirements for the assertion of a claim of CUE.  Fugo 6 
Vet. App. at 44-45; Damrel 6 Vet. App. at 246.

While the veteran ahas submitted additional evidence and 
argument, including excerpts from medical manuals, lay 
statements, and testimony, the Board is required to consider 
only the evidence of record and the law and regulations in 
effect at the time of the May 3, 1974, rating decision.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the rating decision of May 31, 
1974, was resolved in accordance with the evidence then of 
record and the law and regulations then in effect, and was 
not clearly and unmistakably in error.  Accordingly, that 
decision is affirmed, and the appeal for revision of the 
rating decision of May 31, 1974, denying service connection 
for schizophrenia, undifferentiated type, based upon a claim 
of CUE is denied.  

Entitlement to a Rating in Excess of 30 percent for Service-
Connected Bipolar Disorder Subsequent to October 17, 1999, 
and
Entitlement to a Total Disability Rating Based upon 
Individual Unemployability due to Connected Disability after 
October 3, 2000

I.  The Evidence

A rating decision of December 2000 granted service connection 
for bipolar disorder, assigning a schedular 70 percent 
evaluation and a total disability rating based upon 
individual unemployability due to service-connected 
disability (TRIU), effective November 10, 1998; and 
subsequently terminating his total disability rating based on 
individual unemployability, effective October 3, 1999, and 
assigning a 30 percent schedular rating for his service-
connected bipolar disorder, effective October 17, 2000.  The 
veteran filed a Notice of Disagreement, seeking continuation 
of his TRIU subsequent to October 3, 1999, and a rating in 
excess of 30 percent for a service-connected bipolar disorder 
subsequent to October 17, 2000, giving rise to these portions 
of the instant appeal. 

The evidence considered at the time of the rating action of 
December 2000 included the veteran's application for VA 
disability and compensation benefits (VA Form 21-526), 
received at the RO on November 10, 1998, together with 
additional medical evidence and argument.  In his 
application, the veteran sought service connection for 
paranoid schizophrenia and bipolar disorder, reporting 
treatment at Fort Knox, the VAMC, Miami, the VAMC, Tuskeegee, 
and the VAMC, Gainesville.  

The evidence submitted in support of the veteran's claim 
included medical records from Halifax Psychiatric Center, a 
private medical facility in Daytona Beach, showing that the 
veteran had been seen in an agitated, delusional and 
threatening state after being terminated from his job and 
drinking wine coolers.  He was diagnosed with an acute 
psychotic episode , rule out bipolar disorder, and referred 
to the ACT Corporation Crisis Stabilization Center under 
Court mandate because of agitated behavior, being 
hyper[active], preoccupied with God and angels, and making 
multiple delusional and threatening statements to his spouse 
and police.  An admission history and assessment was taken 
and reported in detail, and an admission diagnosis of 
psychotic disorder, not otherwise specified, was assigned, 
with a Global Assessment of Functioning (GAF) Score of 30, 
indicative of behavior considerably influenced by delusions 
and hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  
Following mental status examination, an Axis I diagnosis of 
Bipolar I Disorder, most recent episode manic, with psychotic 
features, and an Axis II diagnosis of personality disorder, 
not otherwise specified, was assigned, and his GAF Score was 
again estimated as 30.  The veteran reported one prior 
psychiatric hospitalization in South Carolina in 1983, as 
well as a history of substance abuse, and it was noted that 
the veteran had been working for the past month, but had been 
fired from his job as a pest control technician the previous 
day due to what was described as bizarre behavior.  A 
subsequent mental health evaluation revealed evidence of a 
thought disorder, and the veteran was unwilling to 
participate in inpatient therapy and demanded that he be 
permitted to leave.  He was again assigned an Axis I 
diagnosis of Bipolar Affective Disorder, and an Axis II 
diagnosis of personality disorder, not otherwise specified, 
was assigned, and his GAF Score was estimated as 30-40, 
indicative of behavior considerably influenced by delusions 
and hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  
Mental status examination revealed evidence of a thought 
disorder and mental disorder, and he was so severely 
delusional that his judgment was impaired and he was unable 
to properly care for himself due to bipolar disorder, and his 
GAF score was 30-40, indicative of behavior considerably 
influenced by delusions and hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas ranging to some impairment of 
reality testing ranging to communication or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood.  His condition improved upon 
medication with Haldol and Artane, and he was discharged 
after two days with a diagnosis of bipolar disorder, 
personality disorder, not otherwise specified, and a Global 
Assessment of Functioning (GAF) Score of 50, indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  His discharge 
medications included Navane, Artane, and Lithium.  

In a letter received at the RO in October 1998, the veteran 
stated that he was working on a full-time basis.  When 
notified that his VA pension benefits would be terminated, 
resulting in an overpayment, he stated in a subsequent 
letter, received in January 1999, that he had discontinued 
his employment for health reasons.  

The veteran was notified by RO letter of December 1998 that 
his claim for service connection for a psychiatric disability 
had previously been finally denied; that the additional 
evidence submitted was not new and material to that claim; 
and that new and material evidence was required to reopen 
that claim.  In October 1999, the veteran filed a timely 
Notice of Disagreement with the denial of his claim for 
service connection for psychiatric disability.  

VA outpatient treatment records, dated from April to 
September 1998, show that the veteran was seen in the mental 
health clinic following his discharge from the ACT 
Corporation medical facility, seeking medication to help him 
sleep.  He was alert, responsive, and displayed no abnormal 
movements or cognition, or evidence of a thought disorder but 
was somewhat restless and grandiose.  He was provided a 
prescription for Restoril, and diagnosed with psychosis.  The 
veteran was again seen in May 1998, and related that he was 
hospitalized 14 years previously in Charleston, South 
Carolina.  Evaluation revealed that he was somewhat 
inappropriate, but talkative and stable.  No diagnosis was 
offered, and his medication with Navane, Artane, and Lithium 
was continued.  

The veteran submitted lay statements from family members and 
longtime associates, dated in September 1999, asserting that 
he was normal prior to service entry, but had psychiatric 
problems during and after service; a duplicate copy of his 
report of service entrance examination; a duplicate copy of 
the September 1974 letter from Dr. J.J.C., his family 
physician; a lay statement from his landlord commenting that 
he always paid his rent on time over the past four years and 
never caused any trouble; a copy of an August 1973 letter 
written to his parents while on active duty; a letter to his 
Congressman complaining about the denial of his prior claim 
for service connection for an acute psychotic state which he 
related to being forced to sniff cigarette lighter fluid 
while on active duty; and September 1999 excerpts from the 
Medical Health Digest and The Park Community, stating that 
abuse of organic solvents, including gasoline, cleaning 
solutions, lighter fluid, paint and lacquer thinner, model 
cements and glues, could produce immediate and transient 
highs, delusions, and visual and auditory hallucinations, 
with effects lasting from 15 to 45 minutes, and had a 
potential for abuse.  

In a January 2000 letter to the RO, the veteran reported that 
he had begun to work, and submitted pay stubs showing that he 
began working on October 3, 1999.  He stated that he could 
nor decide whether to work or to continue getting his 
disability check.  He further stated that worrying about that 
issue caused him to become depressed and to take an overdose 
of Lithium, resulting in his hospitalization.  He indicated 
that his physician prescribed Prozac, which had helped him 
deal with things.  

A report of VA psychiatric examination, conducted in October 
2000, cited the veteran's report of a psychotic episode while 
briefly on active duty in 1973, which the veteran attributed 
to being forced to sniff lighter fluid, and a series of VA 
hospitalizations thereafter, as well as a six-month stay at a 
state hospital in Florida, with diagnoses of schizophrenia 
and bipolar disorder.  He described a history of visual and 
auditory hallucinations and believing that he saw UFO's, but 
denied any preservice psychiatric problems.  He indicated 
that he was currently being seen in the VA outpatient mental 
health clinic, and was maintained on lanzapine, lithium and 
Welburton.  The veteran related that he had spent most of his 
life working as a cook in the Waffle House organization, in 
other restaurants, and as a custodian, and was currently 
employed at Waffle House as a cook.  He related that he had 
sustained a burn in 1983 while working as in a shingles 
manufacturing plant, with a subsequent psychotic break; and 
that in 1999, he was admitted to Halifax Hospital for four 
days after overdosing on his medications.  

Mental status examination revealed that the veteran was alert 
and well-oriented, with intact recent and remote memory, 
average intelligence, and with no evidence of bizarre 
mannerisms, a thought disorder, a psychotic process, 
delusions, or hallucinations.  His judgment and insight were 
good, he could think in the abstract, but had difficulty with 
simple arithmetic, and profound difficulty doing serial 
seven's, which the examiner attributed to difficulty in 
concentration.  The examiner expressed the opinion that the 
veteran had a manic depressive, or bipolar, disorder, 
currently being treated with medication; that it was his 
opinion that such disorder started while in service and led 
to his series of hospitalizations; that the veteran had an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; and that 
in his judgment, the veteran would be very likely to suffer a 
psychotic break as a result of his bipolar disorder if he 
discontinued taking his medications.  The Axis I diagnosis 
was bipolar disorder; there was no Axis II diagnosis; and the 
veteran was shown to have no serous physical disability.  His 
GAF Score was 50, indicative of indicative of serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  

As noted, a rating decision of December 2000 granted December 
2000 granted service connection for bipolar disorder, 
evaluated as 70 percent disabling, and a total disability 
rating based upon individual unemployability due to service-
connected disability, each effective November 10, 1998, 
termination of his total rating based on unemployability, 
effective October 3, 1999, and a 30 percent evaluation for 
service connected bipolar disorder, effective October 17, 
2000.  That action constituted a complete grant of the 
veteran's appeal for service connection for an acquired 
psychosis.  

The veteran then appealed the rating decision of December 
2000, seeking a total disability rating based upon individual 
unemployability due to service-connected disability after 
October 3, 1999, and a rating in excess of 30 percent for 
bipolar disorder subsequent to October 17, 2000.  In his 
Notice of Disagreement, the requested a personal hearing 
before VA at the RO. 

He further submitted additional medical and other evidence, 
including duplicate copies of his April 1998 medical records 
from Halifax Psychiatric Center and the ACT Corporation 
Crisis Stabilization Center; and a document showing that he 
had obtained cancellation of a federally insured loan based 
upon a September 1998 certification from Dr. G.S., a VA 
physician, that he was permanently and totally disabled, 
effective in April 1998. 

VA outpatient treatment records, dated from October 1998 to 
May 1999, show that the veteran was seen in the mental health 
clinic in November 1998 and gave a history of bipolar 
disorder with psychotic breaks in 1973 after sniffing lighter 
fluid, and again in 1983, and in 1988.  He was prescribed 
medication with Lithium, but was frequently non-complaint, 
and was actively seeking work in a restaurant chain.  He 
asserted that his problems were chiefly related to drugs and 
to experimental treatments given while in the Army.  Mental 
status examination disclosed that his affect was adequate, 
his speech was spontaneous, relevant, and coherent, although 
he tended to talk about UFO's, no suicidal or homicidal 
ideation was present, his primary mental functions were 
adequate, and he was competent.  The Axis I diagnosis was 
schizoaffective disorder versus bipolar disorder, while 
psychosocial stressors were mild; and his GAF Score was 
currently 65/65 for the last year, indicative of some mild 
symptoms or some difficulty in social, occupational, or 
school functioning but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

An entry in January 1999 shows that the veteran stated that 
he was doing well, with good sleep, no strange thoughts, and 
no major problems.  He asked that the examiner sign a 
statement to the effect that he was disabled in order to 
allow him to avoid repayment of a loan, and the physician did 
so.  Another entry in February 1999 noted that the veteran 
worked from September to December 1998, but had gone to work 
in a manic state, been fired from his job, and was depressed.  
The examiner expressed the opinion that the veteran had such 
a severe thought disorder, with delusions of UFO's, that he 
was incapable of holding down a job for any length of time.  
He had a blunted affect and was depressed, but had no 
suicidal or homicidal ideas, or hallucinations, and it was 
noted that his primary mental functions were normal, and that 
he was competent.  In March 1999, the veteran was described 
as doing extremely very well on his present medications, and 
had normal speech and activity, with no suicidal or homicidal 
ideas, and no delusions or abnormalities of affect, or 
hallucinations, and had normal primary mental functions.  In 
April 1999, the veteran was found to be generally doing well, 
and stated that he now has good thoughts.  He related that he 
had worked from September to December 1998, but then fell ill 
and had to give up work.  The examiner stated that the 
veteran was not really well enough to work in any case and 
that any job that he can do will be only for a time.  It was 
acknowledged that the veteran cannot manage his family's 
expenses without working, but he was nevertheless urged not 
to go to work and to see how he does.  A letter from the 
veteran's attorney, dated in December 2000, stated that as of 
August 2000, the veteran was employed.

An RO request for private treatment records of the veteran 
from Northeast Florida State Hospital in 1976-1977, received 
a response that the requested records of the veteran had been 
destroyed after 7 years in accordance with state law.  

VA outpatient mental health clinic records of the veteran, 
dated from May 2001 to April 2002, show that the veteran was 
evaluated in May 2001, and found to have no abnormal 
movements, or facial expressions, and there was no 
incapacitation due to abnormal movements.  In August 2001, 
the veteran stated that he was doing okay and working after 
getting started in the mornings, while examination revealed 
that he was alert and euthymic, with no evidence of mania, 
depression, or psychosis, and the assessment was bipolar 
disorder.  In November 2001, the veteran reported that he was 
doing okay, working at the Waffle House and doing plastering 
work, but was planned to quit one of those jobs.  In February 
2002, the veteran stated that he was strapped for cash, and 
feeling stressed, but was still working two jobs.  In April 
2000, the veteran stated that he was still working two jobs 
trying to keep up with the bills, but stated that he was 
doing better with the new medications, although he sometimes 
thought he heard voices.  His mental status examination was 
reported to be "otherwise normal."  In May 2002, the 
veteran complained of feeling sleepy, and his anxiety 
medications were changed, and his mental status examination 
was normal.   

At his hearing held at the RO June 2002 before the 
undersigned Member of the Board, the veteran testified that 
the issues on appeal were correct, and his testimony was 
limited primarily to argument concerning his appeal for 
revision of the rating decision of May 14, 1974, denying 
service connection for schizophrenia, undifferentiated type.  
He testified concerning the events of his period of active 
service, as previously described, emphasizing his belief that 
he had no preservice psychiatric disability; that force was 
used to compel him to sniff lighter fluid on one occasion 
during active service; and expressing his conviction that 
such event caused him to experience a psychotic break.  He 
was reminded that the Board could only review and examine the 
evidence available to the rating board, and the law in 
effect, at the time of the May 31, 1974, rating decision.  
The veteran further testified that he had started taking 
medication in 1998; that he was currently taking Lithium, 
alazepam, and an anti-depressant; that those medications had 
helped him with his schizophrenia and bipolar symptoms and 
with sleep; that he had been working as a cook at Waffle 
House "all his life", subsequently clarified as about 
14years; that he was not currently working two jobs; and that 
he had quit his other job doing plastering work because it 
interfered with his thought processes and caused him to have 
panic attacks.  He subsequently testified that he quit his 
job plastering because he was putting in too many hours, 
getting off from his Waffle House job at 6:00 a.m. and 
reporting to his plastering job at 7:00 a.m., because he was 
having problems concentrating, and because he was being 
criticized for the way he worked and was having difficulty 
keeping up.  In addition, he testified that he worked as a 
truck driver delivering tires for a tire company, but 
experienced difficulty with traffic and backing the truck 
into things, and with handling the money he picked up, losing 
such money on one occasion, all of which led to his 
attempting suicide and being hospitalized in October 1999, 
following which he returned to his job at the tire company in 
November and December 1999.  He then worked as a driver for 
Dolly Madison Foods for four or five months, until April 
2000, when he quit because of the stress of having to do 
paperwork and rotate stock and keep up with money.  He 
testified that he does not usually have any problems getting 
along with employers or co-workers, and did not receive any 
reprimands, disciplinary actions, or have similar 
experiences, but just quits.  He stated that he had had any 
difficulty performing his work at Waffle House, and had no 
difficulty in getting along with employers or co-workers 
while working there.  He indicated that he had an 11th grade 
education, and was trying to go back and get his high school 
diploma.  He related that while he was working two jobs, he 
sometimes had panic attacks over a four-month period after 
working too hard and going home and getting in bed, but had 
never had panic attacks before trying to work two jobs; and 
that he had only experienced panic attacks at work on two 
occasions, but had not had to leave work.  He indicated that 
he sometimes had trouble keeping up with daily functions, 
such as bill-paying and scheduling, and lets his wife pay the 
bills, but never has trouble following what his boss tells 
him to do.  He complained of difficulty sleeping and sleep 
walking, but stated that his spouse got up and took him back 
to bed, and testified that he began to experience depression, 
and suicidal ideation, without intent, before going back to 
VA outpatient clinic at Daytona.  He recounted his 
hospitalization in [April] 1998 after becoming angry and 
lying down in the middle of the highway, but indicated that 
he had no similar episodes since that time, and denied having 
hallucinations.  He indicated that he had a couple of 
friends, and enjoyed playing golf and making popcorn and 
watching movies at home.  He stated that he had worked in 
Waffle Houses in many states; that he used to manage them but 
now only cooks; that he and his spouse had been married for 
21 years and had two daughters, ages 14 and 18; that he did 
not see private physicians; and that he did not have any 
additional medical records to submit.  

The veteran's spouse offered testimony supporting portions of 
the veteran's testimony of which she had personal knowledge, 
including that he started having panic attacks about twice 
weekly, complaining of chest pain and thinking that his heart 
was stopping, in approximately the year 2000; that he had 
experienced difficulty with remembering things throughout 
their marriage; that he had difficulty reassembling a fishing 
reel he dismantled and in understanding his teenage 
daughters; that his mood fluctuates; that during his episode 
in April 1998, he spent all the money they had been saving to 
buy a house, and that he avoids crowds by remaining in the 
car and taking a nap while she shops; that he sometimes asks 
if she hears someone talking and talks to her about UFO's; 
that they go out to eat and visits his parent's house, but 
usually stay at home; and that the veteran sometimes gets 
fidgety and impatient, but does not lose his temper or become 
violent.  A transcript of the testimony is of record.  

The Board's review of the record shows that the veteran has 
reported employment as a restaurant cook and manager, as a 
concrete and plaster worker, in lawn care and pest control, 
as a laborer, janitor, salesman, dishwasher, truckdriver and 
deliveryman.  

II.  Analysis

The record shows that the neither the effective date of the 
grant of service connection for bipolar disorder or the 70 
percent schedular disability evaluation and total disability 
rating based on unemployability due to service-connected 
disability (TRIU) initially assigned for the veteran's 
service-connected bipolar disorder by rating decision of 
December 2000 were appealed, and those determinations have 
become final.  Rather, the veteran filed a Notice of 
Disagreement with the termination of his TRIU, effective 
October 3, 1999, and the reduction of his 70 percent 
evaluation for service-connected bipolar disorder to a 30 
percent rating, effective October 17, 2000, but not with the 
effective dates of those actions, and only those issues are 
before the Board for appellate review.  

The veteran's sole service-connected disability is bipolar 
disorder, currently evaluated as 30 percent disabling under 
the provisions of 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9432 (2001).  Service connected psychiatric disorders are 
evaluated under a General Rating Formula for Mental Disorders 
which provides a 30 percent evaluation where there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events); as 50 percent 
disabling where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; as 70 percent disabling where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships; and a 100 percent 
evaluation where there is total occupational and social 
impairment, due to 100 such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Total disability ratings for compensation may be assigned 
where the schedular rating for the disability or disabilities 
is less than 100 percent when it is found that the service-
connected disability or disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, and Part 4, § 4.15 (2001).  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a  result of a single service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 3.340, 
Part 4, § 4.16 (2001).  A veteran may be considered 
unemployable upon termination of employment which was 
provided on account of disability, or in which special 
consideration was given on account of the same, when it is 
satisfactorily shown that he or she is unable to secure 
further employment.  38 C.F.R. Part 4, § 4.18 (2001).  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. Part 4, § 4.19 
(2001).  

In reducing a rating of 100 percent service-connected 
disability based on individual  unemployability, the 
provisions of § 3.105(e) are for application but caution must 
be exercised in such a determination that actual 
employability is established by clear and convincing 
evidence.  When in such a case the veteran is undergoing 
vocational rehabilitation, education or training, the rating 
will not be reduced by reason thereof unless there is 
received evidence of marked improvement or recovery in 
physical or mental conditions or of employment progress, 
income earned, and prospects of economic rehabilitation, 
which demonstrates affirmatively the veteran's capacity to 
pursue the vocation or occupation for which the training is 
intended to qualify him or her, or unless the physical or 
mental demands of the course are obviously incompatible with 
total disability.  Neither participation in, nor the receipt 
of remuneration as a result of participation in, a 
therapeutic or rehabilitation activity under 38 U.S.C. 1718 
shall be considered evidence of employability.  (38 U.S.C. 
1718(f) (West 1991 & Supp. 2001);  38 C.F.R. § 3.343(c)(1) 
(2001). 

If a veteran with a total disability rating for compensation 
purposes based on individual unemployability begins to engage 
in a substantially gainful occupation during the period 
beginning after January 1, 1985, the veteran's rating may not 
be reduced solely on the basis of having secured and followed 
such substantially gainful occupation unless the veteran 
maintains the occupation for a period of 12 consecutive 
months.  For purposes of this subparagraph, temporary 
interruptions in employment which are of short duration shall 
not be considered breaks in otherwise continuous employment.  
38 U.S.C. 1163(a)) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.343(c)(2) (2001).

Generally, total disability ratings, when warranted by the 
severity of the condition and not granted purely because of 
hospital, surgical, or home treatment, or individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms have been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(3 to 6 months).  38 C.F.R. § 3.343(a) (2001).

The provisions of paragraphs (a) and (b) of this section 
apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve. Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.343(c) (2001).

The record shows that the initial 70 percent schedular 
disability evaluation and total disability rating based on 
unemployability due to service-connected disability initially 
assigned for the veteran's service-connected bipolar disorder 
were based upon private and VA medical records, dated from 
April 1998 to December 1999.  Those records from Halifax 
Psychiatric Hospital and ACT Corporation Crisis Stabilization 
Center, dated in April 1998, show that the veteran had lost 
his job the previous day, started drinking wine coolers, lay 
down in front of a truck, and had been abusive and 
threatening.  He was initially seen at Halifax Psychiatric 
Center, then admitted involuntarily to ACT Corporation Crisis 
Stabilization Center where he exhibited psychotic and 
threatening behavior, was diagnosed with bipolar disorder, 
and found to have a GAF Score of 30, indicative of behavior 
considerably influenced by delusions and hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  Mental status examination 
revealed evidence of a thought disorder and mental disorder, 
and he was so severely delusional that his judgment was 
impaired and he was unable to properly care for himself due 
to bipolar disorder, and his GAF score was 30-40, indicative 
of behavior considerably influenced by delusions and 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas ranging 
to some impairment of reality testing ranging to 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  

VA outpatient mental health clinic records, dated from April 
to December 1999, show that the veteran was seeking 
medication to help him sleep.  In May 1998, he was alert, 
responsive, and displayed no abnormal movements or cognition, 
or evidence of a thought disorder but was somewhat restless 
and grandiose.  The veteran was again seen in May 1998, and 
evaluation revealed that he was somewhat inappropriate, but 
talkative and stable.  No diagnosis was offered, and his 
medication with Navane, Artane, and Lithium was continued.  

In a letter dated in October 1999, and received at the RO in 
January 2000, the veteran stated that he was working on a 
full-time basis.  Pay stubs subsequently received show that 
he began work in October 3, 1999.  When notified that his VA 
pension benefits would be terminated, resulting in an 
overpayment, he stated in a subsequent letter, received in 
January 1999, that he had discontinued his employment for 
"health reasons."  

VA outpatient treatment records dated in November 1998, show 
that the veteran was prescribed medication with Lithium, but 
was frequently non-compliant, and was actively seeking work 
as a manager in a restaurant chain.  Mental status 
examination disclosed that his affect was adequate, his 
speech was spontaneous, relevant, and coherent, although he 
tended to talk about UFO's, no suicidal or homicidal ideation 
was present, his primary mental functions were adequate, and 
he was competent.  His GAF Score was currently 65/65 for the 
last year, indicative of some mild symptoms or some 
difficulty in social, occupational, or school functioning but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  In January 1999, the veteran 
stated that he was doing well, with good sleep, no strange 
thoughts, and no major problems, but asked that the examiner 
sign a statement to the effect that he was disabled in order 
to allow him to avoid repayment of a loan, and the physician 
did so.  Another entry in February 1999 noted that the 
veteran worked from September to December 1998, but had gone 
to work in a manic state, been fired from his job, and was 
depressed.  The examiner expressed the opinion that the 
veteran had such a severe thought disorder, with delusions of 
UFO's, that he was incapable of holding down a job for any 
length of time.  He had a blunted affect and was depressed, 
but had no suicidal or homicidal ideas, and no 
hallucinations, and noted that his primary mental functions 
were normal, and that he was competent.  In March 1999, the 
veteran was described as doing extremely very well on his 
present medications, and had normal speech and activity, with 
no suicidal or homicidal ideas, and no delusions or 
abnormalities of affecthallucinations, and had normal primary 
mental functions.  In April 1999, the veteran was found to be 
generally doing well, and related that he had worked from 
September to December 1998, but then fell ill and had to give 
up work.  The examiner stated that the veteran was not really 
well enough to work in any case and that any job that he can 
do will be only for a time.  It was acknowledged that the 
veteran could not manage his family's expenses without 
working, but he was nevertheless urged not to go to work and 
to see how he does.  In September 1999, that VA physician 
signed a statement to the effect that the veteran was 
permanently and totally disabled, effective May 1, 1998.  

In an October 1999 letter, received at the RO in January 
2000, RO, the veteran reported that he had begun to work, and 
submitted pay stubs showing that he began working on October 
3, 1999.  He stated that he could not decide whether to work 
or to continue getting his disability check.  He later 
submitted medical evidence showing that he had been admitted 
overnight to the Halifax Medical Center on October 11, 1999. 

A report of VA psychiatric examination, conducted on October 
17, 2000, cited the veteran's statement that he was currently 
being seen in the VA outpatient mental health clinic, and was 
maintained on lanzapine, lithium and Welburton.  The veteran 
related that he had spent most of his life working as a cook 
in the Waffle House organization, in other restaurants, and 
as a custodian, and was currently employed at Waffle House as 
a cook.  He related that he had sustained a burn in 1983 
while working as in a shingles manufacturing plant, with a 
subsequent psychotic break; and that in [November] 1999, he 
was admitted to Halifax Hospital for four [sic] days after 
overdosing on his medications.  

Mental status examination revealed that the veteran was alert 
and well-oriented, with intact recent and remote memory, 
average intelligence, and with no evidence of bizarre 
mannerisms, a thought disorder, a psychotic process, 
delusions, or hallucinations.  His judgment and insight were 
good, he could think in the abstract, but had difficulty with 
simple arithmetic, and profound difficulty doing serial 
seven's, which the examiner attributed to difficulty in 
concentration.  The examiner expressed the opinion that the 
veteran had a manic depressive, or bipolar, disorder, 
currently being treated with medication; that it was his 
opinion that such disorder started while in service and led 
to his series of hospitalizations; that the veteran had an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; and that 
in his judgment, the veteran would be very likely to suffer a 
psychotic break as a result of his bipolar disorder if he 
discontinued taking his medications.  The Axis I diagnosis 
was bipolar disorder; there was no Axis II diagnosis; and the 
veteran was shown to have no serious physical disability.  
His GAF Score was 50, indicative of indicative of serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  
The Board finds that the veteran TRIU had not been in effect 
for 5 years or more, and the provisions of 38 C.F.R. 
§ 3.343(a) are inapplicable to this appeal.  Further, the 
Board finds that the VA psychiatric examination on October 
17, 2000, and the VA outpatient treatment records clearly 
warranted the conclusion that sustained improvement had been 
demonstrated.  

A letter from the veteran's attorney, dated in December 2000, 
stated that as of August 2000, the veteran was employed.  

The veteran's TRIU was terminated, effective October 3, 1999, 
based upon evidence that he had returned to work on a full-
time basis on that date and the findings of significant 
improvement in his service-connected disability on VA 
psychiatric examination and outpatient mental health records.  
His 70 percent evaluation was reduced to 30 percent, 
effective October 17, 2000, based upon the VA psychiatric 
examination on that date showing that his service-connected 
bipolar disorder was currently manifested by intact recent 
and remote memory, good judgment and insight, some difficulty 
in concentration, with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, and without evidence of a thought 
disorder, a psychotic process, delusions, hallucinations.  

In addition, that examination report disclosed no findings of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; as required for a 50 percent evaluation; no 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), as required for a 70 percent 
evaluation; and no findings of occupational and social 
impairment, with inability to establish and maintain 
effective relationships; and a 100 percent evaluation where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, as 
required for a 100 percent evaluation.  

The record shows that the veteran's total disability rating 
for compensation purposes based on individual unemployability 
was not be reduced solely on the basis of having secured and 
followed a substantially gainful occupation, but in 
conjunction with the findings on VA psychiatric examination 
in October 17, 2000.  Further, the evidence shows that the 
veteran was not undergoing vocational rehabilitation, 
education or training at the time of the cited reduction; 
that he maintained the occupation for a period of 12 
consecutive months, except for temporary interruptions in 
employment which were of short duration and which were not be 
considered breaks in otherwise continuous employment; and 
that actual employability was established by clear and 
convincing evidence.  See 38 U.S.C. § 1163(a)) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.343(c)(2) (2001).

The veteran has not asserted that the schedular rating is 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2001) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disability presents such 
an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9, 
158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 30 percent 
for service-connected bipolar disorder on and after October 
17, 2000, is not warranted, and that a total disability 
rating based upon individual unemployability due to service-
connected disability on and after October 3, 1999, is not 
warranted.  The benefits sought on appeal are denied.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to revision of the rating decision of May 31, 
1974, denying service connection for a schizophrenia, 
undifferentiated type, on the basis of clear and unmistakable 
error is denied.  

Entitlement to a rating in excess of 30 percent for service-
connected bipolar disorder on and after October 17, 2000, is 
denied.

Entitlement to service connection for a total disability 
rating based upon individual unemployability due to service-
connected disability on and after October 3, 1999, is denied



		
	G.H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

